 



Exhibit 10.5
FIRST AMENDMENT TO LEASE
     THIS FIRST AMENDMENT TO LEASE (this “Amendment”) is entered into as of the
29th day of November, 2004, by and between THE PRUDENTIAL INSURANCE COMPANY OF
AMERICA, a New Jersey corporation (“Landlord”) and T-NETIX, INC., a Delaware
corporation (“Tenant”).
     WHEREAS, Landlord and Tenant executed that certain Lease Agreement dated as
of November 8, 2004 (the “Lease”) whereby Landlord leased to Tenant certain
space (the “Original Premises”) containing 51,283 square feet of Agreed Rentable
Area consisting of the entire sixth (6th) floor of the building known as The
Princeton located at 14651 Dallas Parkway, Dallas, Texas 75240 (the “Building”),
as more particularly described therein;
     WHEREAS, pursuant to Rider 2 to the Lease, prior to the date which is six
(6) months after the Commencement Date, Tenant has the right to lease any or all
of the fifth (5th) floor of the Building under the terms set forth in Rider 2;
     WHEREAS, on November 23, 2004, Tenant delivered a Notice to Landlord
exercising its right under Rider 2 of the Lease to lease approximately 7,959
square feet of Agreed Rentable Area on the fifth (5th) floor of the Building
shown on the floor plan attached as Exhibit A hereto (the “First Expansion
Space”); and
     WHEREAS, Landlord and Tenant desire to amend the Lease to reflect their
agreements as to the terms and conditions governing Tenant’s lease of the First
Expansion Space.
     NOW, THEREFORE, in consideration of the premises and the mutual covenants
between the parties herein contained, Landlord and Tenant hereby agree as
follows:
1. Premises. Landlord hereby leases to Tenant and Tenant hereby leases from
Landlord the First Expansion Space. Accordingly, Item 2 of the Basic Lease
Provisions is hereby amended in its entirety to read as follows:
     2. Premises:
         a. Suite #: 600; Floors: a portion of the 5th floor and the entire 6th
floor.

         b. Agreed Rentable Area: 59,242 square feet.
2. Basic Rent. Section 3(a) of the Basic Lease Provisions is hereby amended in
its entirety to read as follows:
     3. a. Basic Rent (See Article 2, Supplemental Lease Provisions):

                              Rate Per Square     Basic     Basic   Rental  
Foot of Agreed     Annual     Monthly   Period   Rentable Area     Rent     Rent
 
Lease Months 1—12
  $ 13.25     $ 784,956.48     $ 65,413.04  

1



--------------------------------------------------------------------------------



 



                              Rate Per Square     Basic     Basic   Rental  
Foot of Agreed     Annual     Monthly   Period   Rentable Area     Rent     Rent
 
Lease Months 13 — 24
  $ 13.75     $ 814,577.52     $ 67,881.46  
Lease Months 25 — 36
  $ 14.25     $ 844,198.56     $ 70,349.88  
Lease Months 37 — 48
  $ 14.75     $ 873,819.48     $ 72,818.29  
Lease Months 49 — 60
  $ 15.25     $ 903,440.52     $ 75,286.71  
Lease Months 61 — 72
  $ 15.75     $ 933,061.56     $ 77,755.13  
Lease Months 73 — 84
  $ 16.25     $ 962,682.48     $ 80,223.54  
Lease Months 85 — 96
  $ 16.75     $ 992,303.52     $ 82,691.96  
Lease Months 97 — 108
  $ 17.25     $ 1,021,924.56     $ 85,160.38  
Lease Months 109 — 120
  $ 17.75     $ 1,051,545.48     $ 87,628.79  

3. Tenant’s Pro Rata Share Percentage: Item 4 of the Basic Lease Provisions is
hereby amended in its entirety to read as follows:

  4.   Tenant’s Pro Rata Share Percentage: 15.96% (the Agreed Rentable Area of
the Premises divided by the Agreed Rentable Area of the Building, expressed in a
percentage).

4. Amendment of Exhibit A Exhibit A to the Lease is hereby amended by
incorporating Exhibit A attached hereto and Exhibit A attached hereto is made a
part of Exhibit A to the Lease.
5. Delivery of First Expansion Space. Tenant hereby accepts delivery of the
First Expansion Space. Tenant acknowledges that Tenant has inspected the First
Expansion Space and, except for punch list items and latent defects discovered
and reported to Landlord by Tenant within one (1) year from the Commencement
Date and subject to Landlord’s completion of its obligations under the Work
Letter, Tenant hereby accepts the First Expansion Space (including the
suitability of the First Expansion Space for the Permitted Use) for all
purposes. LANDLORD MAKES NO REPRESENTATIONS OR WARRANTIES, EITHER EXPRESS OR
IMPLIED, AS TO THE QUALITY, CONDITION OR FITNESS FOR A PARTICULAR USE OR USES OF
ANY ABOVE-BUILDING STANDARD IMPROVEMENTS AND/OR EQUIPMENT (SUCH AS SUPPLEMENTAL
HEATING AND AIR CONDITIONING UNITS) PRESENTLY LOCATED IN OR SERVING THE FIRST
EXPANSION SPACE, ALL OF SUCH REPRESENTATIONS OR WARRANTIES BEING HEREBY
EXPRESSLY EXCLUDED AND DENIED. Landlord and Tenant acknowledge and agree that
the First Expansion Space shall be treated as part of the initial Premises for
all purposes under the Lease except (i) with respect to Section 1.202 of the
Lease, and (ii) except for the purpose of Tenant’s entitlement to exercise the
Second Expansion Option pursuant to Rider 2 to the Lease (it being agreed that
Tenant’s lease of the First Expansion Space hereunder shall result in Tenant
having the Second Expansion Option under Rider 2 to the Lease).
6. Tenant’s Improvements. Landlord shall construct improvements in the First
Expansion Space subject to and in accordance with the terms and conditions of
the Work Letter attached to the Lease as Exhibit D (the “Work Letter”) at the
same time and as part of the Tenant’s Improvements under the Work Letter. The
First Expansion Space shall be considered a part of the Premises with respect to
all references in the Work Letter to the Premises, including without limitation
the amount of Finish Allowance to be provided by Landlord and, except with
respect to Section 1.202 of the Lease, all references in the Lease to the
Tenant’s Improvements shall

2



--------------------------------------------------------------------------------



 



include the improvements to be constructed in the First Expansion Space pursuant
to the Work Letter. Landlord and Tenant confirm and agree that the Finish
Allowance to be provided by Landlord in connection with the Original Premises
and the First Expansion Space is $1,777,260.00 (i.e., $30.00 per square foot of
Agreed Rentable Area of the Original Premises and the First Expansion Space).
7. Renewal Option The first sentence of Section 1 of Rider 1 to the Lease is
hereby amended in its entirety to read as follows:
If, and only if, on the Expiration Date and the date Tenant notifies Landlord of
its intention to renew the Term of this Lease (as provided below), (i) Tenant is
not then in default under this Lease, (ii) Tenant then occupies and the Premises
then consist of at least 59,242 square feet of Agreed Rentable Area and
(iii) this Lease is in full force and effect, then Tenant, but not any assignee
(other than an Affiliate, as defined in Rider 5) or subtenant of Tenant, shall
have and may exercise an option to renew this Lease for two (2) additional terms
of three (3) years each (each, a “Renewal Term”) upon the same terms and
conditions contained in this Lease with the exceptions that (x) this Lease shall
not be further available for renewal after the expiration of the second Renewal
Term, and (y) the rental (including parking rent, Additional Rent and Basic
Annual Rent) for each Renewal Term shall be the “Renewal Rental Rate”.
8. Expansion Option Fifth Floor. The Expansion Option shall continue with
respect to the remaining portion of the Expansion Space at any time during the
period which is on or before the date which is six (6) months following the
Commencement Date, and the First Expansion Space together with any such
additional space leased by Tenant under Rider 2 prior to the date which is six
(6) months following the Commencement Date shall be the “Initial Expansion
Space” as defined in Rider 2 to the Lease.
9. Submission of Amendment Not Offer. The submission by Tenant to Landlord of
this Amendment for Landlord’s consideration shall have no binding force or
effect, and shall not confer any rights upon Landlord or impose any obligations
upon Tenant irrespective of any reliance thereon, change of position or partial
performance. This Amendment is effective and binding on Tenant only upon the
execution and delivery of this Amendment by Landlord and Tenant.
10. No Brokers. Tenant warrants that it has had no dealings with any real estate
broker or agent in connection with the negotiation of this Amendment other than
DMc Corporate Services (“Tenant’s Broker”) and PM Realty Group (“Landlord’s
Broker”) and that it knows of no other real estate brokers or agents who are or
might be entitled to a commission in connection with this Amendment or otherwise
in connection with the Lease. Tenant agrees to indemnify and hold harmless
Landlord from and against any liability or claim arising in respect to any
brokers or agents claiming by, through or under Tenant other than Tenant’s
Broker. Landlord shall pay the commissions due to Tenant’s Broker and Landlord’s
Broker pursuant to separate written agreements with such brokers. Landlord
warrants that it has had no dealings with any real estate broker or agent in
connection with the negotiation of this Amendment other than Tenant’s Broker and
Landlord’s Broker and that that it knows of no other real estate brokers or
agents who are or

3



--------------------------------------------------------------------------------



 



might be entitled to a commission in connection with this Amendment or otherwise
in connection with the Lease. Landlord agrees to indemnify and hold harmless
Tenant from and against any liability or claim arising in respect to any brokers
or agents claiming by, through or under Landlord.
11. Authority. Tenant and each person signing this Amendment on behalf of Tenant
represents to Landlord as follows: (i) Tenant is a duly formed and validly
existing corporation under the laws of the State of Delaware, (ii) Tenant has
and is qualified to do business in Texas, (iii) Tenant has the full right and
authority to enter into this Amendment, and (iv) each person signing on behalf
of Tenant was and continues to be authorized to do so. Landlord represents to
Tenant as follows: (i) Landlord is a duly formed and validly existing
corporation under the law of the State of New Jersey, (ii) Landlord has the full
right and authority to enter into this Amendment, and (iii) each person signing
on behalf of Landlord was and continues to be authorized to do so.
12. Defined Terms. All terms not otherwise defined herein shall have the same
meaning assigned to them in the Lease.
13. Ratification of Lease. Except as amended hereby, the Lease shall remain in
full force and effect in accordance with its terms and is hereby ratified. In
the event of a conflict between the Lease and this Amendment, this Amendment
shall control.
14. Entire Agreement. This Amendment, together with the Lease, contains all of
the agreements of the parties hereto with respect to any matter covered or
mentioned in this Amendment or the Lease, and no prior agreement, understanding
or representation pertaining to any such matter shall be effective for any
purpose.
15. Section Headings. The section headings contained in this Amendment are for
convenience only and shall in no way enlarge or limit the scope or meaning of
the various and several sections hereof.
16. Successors and Assigns. The terms and provisions hereof shall be binding
upon and inure to the benefit of the parties hereto and their respective
successors and assigns.
17. Severability. A determination that any provision of this Amendment is
unenforceable or invalid shall not affect the enforceability or validity of any
other provision hereof and any determination that the application of any
provision of this Amendment to any person or circumstance is illegal or
unenforceable shall not affect the enforceability or validity of such provision
as it may apply to any other persons or circumstances.
18. Governing Law. This Amendment shall be governed by the laws of the State of
Texas.
19. Exhibits. Each Exhibit attached hereto is made a part hereof for all
purposes.
Signature Page to Follow

4



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have executed this Amendment as of the date
first above written.

                          LANDLORD        
 
                        THE PRUDENTIAL INSURANCE COMPANY         OF AMERICA, a
New Jersey corporation    
 
                        By:       PM Realty Group, L.P., a Delaware limited    
            partnership, its duly authorized agent    
 
                   
 
          By:   /s/ Bernard Deaton    
 
                                Name: Bernard Deaton                 Title:
Senior Vice President/Managing Director    
 
                        TENANT:        
 
                        T-NETIX, INC., a Delaware corporation    
 
                        By:   /s/ Wayne A. Johnson                   Name: Wayne
A. Johnson         Title: Vp. General Counsel    

5



--------------------------------------------------------------------------------



 



EXHIBIT A
THE EXPANSION SPACE
(FLOOR PLAN) [g96878g9687800.gif]

1